Title: From John Adams to James McHenry, 13 September 1798
From: Adams, John
To: McHenry, James



Sir
Quincy September 13 1798.

I have recieved your favour of the sixth and approve of your determination to make out the Commissions in the order of Knox on the first day, Pinckney on the Second and Hamilton on the third. This being done you may call Generals Knox and Hamilton into Service as soon as you please.
Your request to be informed, whether I attach any portion of the Intrigues, which I alluded to, if any have been employed to you, is reasonable: and I have no scruple to acknowledge, that your Conduct through the whole, towards me has been candid. I have Suspected however that extraordinary pains were taken with you to impress upon your Mind that the Public opinion, and the Unanimous Wish of the Federalists, was that General Hamilton might be first and even Commander in Chief: that you might express this opinion to General Washington more forcibly than I should have done and that this determined him to make the Arrangement as he did. If this suspicion was well founded I doubt not, you made the Representation with Integrity. I am not and never was of the opinion that the Public Opinion demanded General Hamilton for the first and I am now clear that it never expected or desired any such Thing.
The Question being now settled, the Responsability for which I take upon myself, I have no hard Thoughts concerning your Conduct in this Business, and hope you will make your Mind easy concerning it.
I have the Honor to be, Sir your most obedient and humble servant

John Adams